              Case 1:19-cv-09293-LGS Document 51 Filed 09/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 EURIPEDES FRIAS NUNEZ,                                         :
                                              Plaintiff,        :
                                                                :       19 Civ. 9293 (LGS)
                            -against-                           :
                                                                :              ORDER
 NEW YORK LIVE POULTRY, INC., LLC, ET AL, :
                                                                :
                                              Defendants.       :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 27, 2020, the parties filed their joint letter and proposed settlement

agreement, in this action arising under the Fair Labor Standards Act (“FLSA”), and on August 31,

2020, the parties filed additional supporting documentation substantiating the requested expenses and

costs. The parties are required to explain why their settlement should be approved as “fair and

reasonable” under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert

denied., 136 S. Ct. 824 (2016), and Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335–36

(S.D.N.Y. 2012). It is hereby

        ORDERED that approval of the settlement agreement is DENIED. Per below, the parties’

joint submissions contain the following deficiencies, which are in “tension with the remedial purposes”

of FLSA, Cheeks, 796 F.3d at 206, and which must be addressed before the parties’ settlement may be

approved as fair and reasonable.

        1. The Court cannot approve as part of the FLSA settlement the non-disparagement provision

            in Section 10, as it is not mutual, contrary to the parties’ representation in their joint letter,

            and the carve-out for truthful statements is too narrowly limited to statements made in the

            context of court proceedings. See Section 10 (“ Non-Disparagement”). Any such carve-out

            must at least allow for truthful statements about “plaintiffs’ experience litigating their

            case.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at *2
            Case 1:19-cv-09293-LGS Document 51 Filed 09/15/20 Page 2 of 2

          (S.D.N.Y. May 8, 2017).

       2. The Court cannot approve as part of the FLSA settlement Section 15, which prohibits any

          communication by Plaintiff with personnel of Defendants and prevents Plaintiff from

          appearing at or near the store premises. See Section 15 (“No Communication by Plaintiff

          with Personnel of Defendants”).

       ORDERED that the parties shall file any amendment or revised settlement agreement

addressing the deficiencies above, by September 30, 2020.


Dated: September 15, 2020
       New York, New York




                                                 2
